Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 28 November 1808
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


                  
                     Monsieur le Président 
                     
                     Paris 28 9bre. 1808.
                  
                  J’ai eu l’honneur de vous écrire par l’occasion du jeune Manigault, par celle de l’officier porteur de vos dépêches dans votre avant-dernier parlementaire, et par celle de Mr. Skipwits, trois lettres qui n’êtaient pas sans importance sur la situation politique et militaire de votre Pays.
                  Celle-ci ne s’élevera pas à de si hautes considérations; mais vous y verrez pourtant mon Zêle perséverant pour votre Patrie.
                  Il y serait nécessaire d’avoir des Bêtes à laine Mérinos de race pure. Cette race va être détruite en Espagne. Son exportation est prohibée en France et en Angleterre. Mais j’espere que par considération pour vous, et pour vous redevenant cultivateur après avoir gouverné avec sagesse et avec gloire, on ne vous refusera pas la sortie d’un petit troupeau, dont vous payeriez la valeur.—Faites en l’objet d’une négociation pendant que vous règnez encore.
                  Demandez officiellement par votre Ambassadeur la permission d’acheter et faire venir soixante brebis et vingt beliers, que l’on diviserait en deux envois et pour les quels vous expedieriez deux Bâtimens avec quarante cabanes chacun, la place pour le fourrage, et pour l’eau que l’on conserverait dans sa bonté avec la poudre de charbon.
                  Votre Excellence pourrait en même tems m’écrire une lettre ostensible qui me chargerait, comme membre assez distingué de la société d’Agriculture, de surveiller l’envoi et l’embarquement. J’en prendrais le soin avec un très grand plaisir.
                  Ce que je vous demanderais en récompense serait que votre amitié voulut bien céder à mon Fils Ireneé duPont votre Fabriquant de Poudre à Eleutherian-Mill, le quart des brebis qui arriveraient et une couple de béliers, ou même trois, de peur des accidens. Il en rembourserait le prix et les fraix à votre Excellence; et nous aurions introduit dans les Etats-unis un germe de richesse au dessus de ce qu’on peut dire.
                  Je tâcherai bien d’accompagner le Troupeau jusqu’en Amérique.
                  Votre Excellence rend justice à mon attachement et à mon respect.
                  
                     
                        duPont (de Nemours)
                  
                  
                     Je prie Votre Excellence de vouloir bien faire mettre à la poste les incluses, que je prends la liberté de mettre sous votre couvert pour qu’elles arrivent plus surement.
                  
               